378 F.2d 58
CITY OF WICHITA FALLS, TEXAS, Appellant,v.PATRICK HARRISON, INC., Appellee.
No. 24252.
United States Court of Appeals Fifth Circuit.
June 2, 1967.

H. P. Hodge, Jr., Malcolm L. Hughes, Wichita Falls, Tex., for appellant.
John Robert Terry, Miami, Fla., Larry Robinson, Wichita Falls, Tex., Terry, McKee & Stephens, Miami, Fla., Jones, Fillmore, Robinson & Lambert, Wichita Falls, Tex., for appellees.
Before BELL, GODBOLD, and DYER, Circuit Judges.
PER CURIAM:


1
This is an appeal from a judgment entered under Tit. 9, U.S.C.A., enforcing the provisions of a construction contract requiring arbitration. The district court directed appellant to proceed with arbitration, which appellant had declined to do.


2
We find not plainly erroneous, in fact agree with, the findings of fact by the district court which caused the contract to be within the provisions of Tit. 9.


3
Affirmed.